DETAILED ACTION
This communication is responsive to the application and claim set filed March 18, 2022.  Claims 1-20 are currently pending.
Claims 1-20 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US 16/848,181 (now abandoned), which was a continuation of 16/115,750 (now US 10,662,269), filed August 29, 2018, which claims priority to US 62/552,859, filed August 31, 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaita et al. (US 2015/0368383).
Regarding claims 1 and 3, Kaita teaches a polyisoprene in which the cis-1,4 isomer content is 96.7%.  (Ex. 1, Table 1.)  Kaita does not disclose the amounts of trans-1,4 isomer or 3,4-isomer in Example 1, but more generally teaches that the trans-1,4 content is preferably less than 1%, and the 3,4-isomer content is preferably 5% or less.  (paras. [0020]-[0028].)  These teachings are sufficiently specific to constitute anticipation under 35 USC 102.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodemura et al. (WO 2017/159534).
For convenience, the examiner will refer to the US version of Kodemura (US 2019/0031788).
Regarding claims 1, 3, 9, and 10, Kodemura teaches a dip molded article such as a condom comprising a cured latex composition comprising a polyisoprene produced via a Ziegler-Natta catalyzed polymerization.  (paras. [0014]-[0017], [0129].)  The preferred polyisoprene of Kodemura is Nipol IR 2200L.  (Ex. 1, para. [0168].)  Nipol IR 2200L is a low-Mooney viscosity version of Nipol IR 2200 (see NIPOL IR Product Sheet (2014)).  Nipol IR 2200 (and therefore Nipol IR 2200L) has a cis-1,4 isomer content of 98.9%, a trans-1,4 isomer content of 0.8%, and a 3,4 isomer content of 0.3%.  (See Table 1, Burfield et al., “Cold crystallization of natural rubber and its synthetic analogues,” Polymer, 1987, Vol. 28, pp. 907-910, p. 908.)  The trans-1,4 isomer and 3,4 isomer contents are within the claimed ranges.
The difference between Kodemura and the present claims is that the preferred polyisoprene of Kodemura has a cis-1,4 isomer content of 98.9%, which is higher than the recited range of 95 to 97%.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (See MPEP 2144.05 (I) (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium . "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.").)  Absent any showing of unexpected results or criticality, the difference between the cis-1,4 isomer content of Kodemura and the claimed ranges are negligible.

Regarding claim 2, Kodemura teaches that the polyisoprene is vulcanized prior to dipping.  (paras. [0102]-[0107].)

Regarding claims 7, 8, and 14, Kodemura teaches that the polyisoprene is vulcanized prior to dipping.  (paras. [0102]-[0107].)  Crosslinking with sulfur compounds, including polymeric polysulfide (as taught by Kodemura) will result in intra-particle crosslinks, and the prevulcanization process results in inter-particle crosslinks (see Published Application at paras. [0029]-[0033]).  Thus, Kodemura implicitly teaches an article that comprises polyisoprene with intra- and inter-particle crosslinking.

Regarding claims 15, 16, and 18, Kodemura teaches a process for forming a polymeric article such as a condom in which the Ziegler-Natta-catalyzed polyisoprene discussed above is formed via dip molding then cured to form a film (layer).  (paras. [0117]-[0129].)

Regarding claims 17 and 20, Kodemura teaches that the vulcanization composition comprises a sulfur compound such as powdered sulfur, a dithiocarbamate, and a dispersing agent (i.e., a surfactant).  (paras. [0103]-[0110].)

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kodemura et al. (WO 2017/159534) as applied to claims 1 and 10 above, and further in view of Nguyen et al. (US 2017/0172786).

Regarding claim 4, Kodemura teaches all of the limitations of claim 1.  (See paragraph 13 above, which is incorporated by reference herein.)
The difference between Kodemura and claim 8 is that Kodemura does not disclose the thickness of the article.  However, Kodemura teaches that the article may be a condom.  (para. [0129].)  Condoms typically have a thickness of approximately 0.06 mm (see Nguyen, para. [0004]), which is within the recited range of claim 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the condom of Kodemura approximately 0.06 mm thick because that is the typical thickness of condom walls.

Regarding claim 11, Kodemura teaches all of the limitations of claim 10.  (See paragraph 13 above, which is incorporated by reference herein.)
The difference between Kodemura and the present claims is that, although Kodemura teaches that the article may be a condom (see para. [0129]), Kodemura does not explicitly disclose the construction of the condom.
Nguyen teaches that a condom comprises an elastomeric layer in a generally tubular shape with an open end and a closed end.  (para. [0004].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fashioned the condom of Kodemura in the manner taught by Nguyen because such a construction provides physical barriers against transmission of bodily fluids and viruses.  (See Nguyen, para. [0004].)

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kodemura et al. (WO 2017/159534) as applied to claims 1 and 10 above, and further in view of Hirai et al. (US 3,971,746).
Regarding claims 6 and 13, Kodemura teaches all of the limitations of claims 1 and 10.  (See paragraph 13 above, which is incorporated by reference herein.)  
The difference between Kodemura and the present claims is that Kodemura does not disclose the particle size of the polyisoprene particles.  However, Hirai teaches that particle size of polyisoprene in latex displays excellent stability, and that at lower particle sizes (~ 0.2 microns) there is a greater gel content, thereby increasing stability.  (col. 7, lines 8-27.)  Thus, decreasing the particle size would increase the stability of the polyisoprene composition.  Thus, the polyisoprene particle size would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed particle sizes cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the polyisoprene particle size of Kodemura to reach the desired gel content, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,662,269. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a condom comprising an elastomeric layer comprising the cured polyisoprene particles with the relative isomer amounts recited in claim 1.  Both claim sets also recite methods of making the polymeric article, as well as the properties of the polymeric article.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763